DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 1-3, 5, 8, 11, 12, 18, 19, 20, 23, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over 6063039 to Cunningham et al. (Cunningham) in view of US20120271125 to Bernstein et al. (Bernstein ‘125).

In regards to Claims 1, 19, 31 and 32, Cunningham teaches a blood sampling system and method configured to draw and store blood from a user for analysis (see entire document, for example col. 6, lines 20-33), the system comprising: a receptacle configured to engage an area of skin of the user at a blood draw location and store blood drawn from the user (see entire document, for example Fig. 2; col. 9, lines 20-25 “opening 33”; and col. 6, lines 20-33), the receptacle having a first end and a second end, the second end being opposite the first end and being sealed to support reduced pressure in the receptacle (see entire document, for example Fig. 1 which depicts extraction chamber 34 open at a first end and sealed at a second end to support reduced pressure in the extraction chamber); a lancet device disposed within and moveable within the receptacle between the first end and the second end thereof and configured to puncture the skin of the user at the blood draw location (see entire document, for example Figs. 2 and 4); a vacuum device configured to reduce a pressure within the receptacle (1) such that the skin at the blood draw location is drawn into the receptacle before the lancet device punctures the skin, and (2) to enhance blood flow while blood is drawn from the user (see entire document, for example col. 3, lines 50-60); and a housing configured to house the receptacle, the lancet device, and the vacuum device, the first end of the receptacle being configured for insertion into an opening of the housing to engage the area of skin of the user, wherein the receptacle, the lancet device, and the vacuum 

Bernstein ‘125 teaches wherein the receptacle includes a blood storage substrate configured to absorb blood from the punctured skin, the blood storage substrate comprising a solid, liquid, or gel stabilization matrix and the stabilization matrix stabilizes nucleic acids present in a blood sample (see entire document para. 0032 “the storage chamber further comprises an agent able to stabilize a nucleic acid in the fluid withdrawn from the skin.”). 

It would have been obvious at the time the invention was filed to modify the blood sampling system and method configured to draw and store blood from a user for analysis taught by Cunningham with the receptacle includes a blood storage substrate configured to absorb blood from the punctured skin, the blood storage substrate comprising a solid, liquid, or gel stabilization matrix and the stabilization matrix stabilizes nucleic acids present in a blood sample for the predictable purpose of stabilizing the nucleic acids present in a blood sample for subsequent test purposes. In addition, It would have been obvious at the time the invention was filed to change the receptacle, the lancet device and the vacuum 

In regards to Claims 2, 3 and 20, Cunningham teaches the essential features of the claimed invention, except for drawing and storing, with the receptacle, the lancet device, and the vacuum device, at least 1.125 ml of blood, wherein a volume of the receptacle is at least 1 ml. It would have been obvious at the time the invention was filed to change the size of the volume of blood to at least 1.25.5 ml of blood and the receptacle is at least 1 ml, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being with the ordinary skill in the art.  One would have been motivated to sale the size of at least 1.25 ml of blood and the receptacle is at least 1 ml in order to increase the sample size in order to test the blood sample according to differing testing protocols.

In regards to Claim 5, Cunningham teaches the substrate does not cover the punctured skin of the user (see entire document, for example Figs. 2 and 4).

In regards to Claim 8, Cunningham teaches the essential features of the claimed invention, except the lancet device includes a 17 gauge or an 18 gauge lancet. It would have been obvious at the time the invention was filed to change the size of the lancet to a 17 gauge or an 18 gauge, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being with the ordinary skill in the art.  One would 

In regards to Claim 11, Cunningham teaches the vacuum device comprises a motorized vacuum pump (see entire document, for example col. 7, lines 1-10). 

In regards to Claims 12 and 23, Cunningham teaches the vacuum device comprises a vacuum chamber configured to reduce the pressure within the receptacle responsive to the vacuum chamber being pierced (see entire document, for example col. 8, line 59 – col. 9, line 6).

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6063039 to Cunningham et al. (Cunningham) in view of US20120271125 to Bernstein et al. (Bernstein ‘125) as applied to Claims 1-3, 5, 8, 11, 12, 18, 19, 20, 23, 31 and 32 above, in further view of US 20160113561 to Elmaleh (Elmaleh).  In regards to Claims 6 and 22, Cunningham in view of Bernstein ‘125 teaches the essential features of the claimed invention. Cunningham teaches the blood can be collected in application zone of the detector (i.e. reflectance strip or biosensor) (see entire document, for example col. 6, ll 20-33) and it is notoriously known that when needles or microneedles are used, blood, interstitial fluid, or other fluid may travel in and/or around the needles or microneedles into the device as exemplified by Bernstein ‘125 (see entire document, for example para. 0062).  However, Cunningham does not explicitly teach the substrate is toroidal shaped and positioned around the lancet device such that the lancet device punctures the skin of the user within an opening in the middle of the toroidal shape. Elmaleh teaches the substance is toroidal shaped and positioned around the lancet device such that the lancet device punctures the skin of the user within an opening in the middle of the toroidal shape (see entire document, for example para. 0075 “a test strip 80 for receiving a fluid sample may have, without limitation, a square, rectangular or . 

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 6063039 to Cunningham et al. (Cunningham) in view of US20120271125 to Bernstein et al. (Bernstein ‘125) as applied to Claims 1-3, 5, 8, 11, 12, 18, 19, 20, 23, 31 and 32 above, in further view of US20030098271 to Somack et al. (Somack). 

In regards to Claims 7 and 26, Cunningham in view of Bernstein ‘125 teaches the essential features of the claimed invention, except for a cap that removably couples with a first end of the receptacle to prevent blood from escaping from the receptacle when blood is stored in the receptacle.  Somack teaches a cap that removably couples with a first end of the receptacle to prevent blood from escaping from the receptacle when blood is stored in the receptacle for the purpose of providing a biological sample collection system for archiving, purification, analyzed, and/or subjected to PCR, transcription, RT, RTPCR, or another manipulation (see entire document, for example Abstract, Fig. 1 and  para. 0006, 0008, 0011, 0023, 0032, 0036, 0051 and 0059-0060). It would have been obvious at the time the invention was filed to modify the blood sampling system and method configured to draw and store blood from a user for 

In regards to Claim 18, Cunningham in view of Bernstein ‘125 teach the lancet device and the receptacle are positioned along a first axis of the housing at a first end of the housing (see entire document, for example Fig. 1, extraction chamber 34 and needle piercer 30), wherein the housing has a recessed portion at a second end of the housing, the recessed portion being configured to removably receive the vacuum device (see entire document, for example Fig. 1, upper left portion of diagram being recessed), the vacuum device being disposed along a second axis (see entire document, for example Fig. 1, evacuation assembly 24), the first axis extending in a first direction and the second axis extending in a second direction, the second direction being different than the first direction (see entire document, for example Fig. 1), and wherein the opening for the lancet device and the receptacle are disposed within an opening is between the first end of the housing and the recessed portion (see entire document, for example Fig. 1).

Claims 9, 10, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 6063039 to Cunningham et al. (Cunningham) in view of US20120271125 to Bernstein et al. (Bernstein ‘125) as applied to Claims 1-3, 5, 8, 11, 12, 18, 19, 20, 23, 31 and 32 above, in further view of US 20110105951 to Bernstein et al (Bernstein ‘951).  

In regards to Claim 9, 10 and 29, Cunningham in view of Bernstein ‘125 teaches the essential features of the claimed invention, except for the lancet device comprises multiple lancets configured to puncture the skin at the blood draw location and at least a portion of the lancet device is coated with an anticoagulant coating. Bernstein ‘951 teaches such limitations for the purpose of withdrawing and stabilizing blood for analysis (see entire document, for example para. 0065-0067, 0069 and 0085). It would have been obvious at the time the invention was filed to modify the blood sampling system and method configured to draw and store blood from a user for analysis taught by Cunningham in view of Bernstein ‘125 the lancet device comprises multiple lancets configured to puncture the skin at the blood draw location and at least a portion of the lancet device is coated with an anticoagulant coating taught by Bernstein ‘951 for the predictable purpose of withdrawing and stabilizing blood for analysis. 

In regards to Claim 13, Bernstein ‘951 teaches an analog indicator of a quantity of blood in the receptacle (see entire document, for example para. 0198). For clarification, Cunningham teaches a linear relationship between level of vacuum and volume of blood collected. It would have been obvious at the time the invention was filed to modify the blood sampling system and method configured to draw and store blood from a user for analysis including a linear relationship between level of vacuum and volume of blood collected taught by Cunningham in view of Bernstein ‘125 with an analog indicator taught by Bernstein ‘951 for the predictable purpose of informing a user of the volume of blood collected. 

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6063039 to Cunningham et al. (Cunningham) in view of US20120271125 to Bernstein et al. (Bernstein ‘125) as applied to Claims 1-3, 5, 8, 11, 12, 18, 19, 20, 23, 31 and 32 above, in further view of US20030083685 to Freeman et al. (Freeman). In regards to Claims 14 and 24, Cunningham in view of Bernstein ‘125 teaches the essential features of the claimed invention, except for an electronic sensor configured to generate output . 

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 6063039 to Cunningham et al. (Cunningham) in view of US20120271125 to Bernstein et al. (Bernstein ‘125) and US20030083685 to Freeman et al. (Freeman) as applied to Claims  14 and 24 above, in further view of US20140323915 to Christensen et al. (Christensen). In regards to Claims 15 and 25, Cunningham modified teaches the essential features of the claimed invention, except for an LED indicator device coupled with the housing, the LED indicator device configured to indicate the quantity of blood in the receptacle, the quantity of blood in the receptacle determined based on the output signals from the electronic sensor.  Christensen teaches an LED indicator device coupled with the housing, the LED indicator device configured to indicate a measured property or other relevant information (see entire document, for example para. 0054). It would have been obvious at the time the invention was filed to modify the blood sampling system and method configured to draw and store blood from a user for analysis taught by Cunningham modified in view of Freeman with an LED indicator device coupled with the housing taught by Christensen for the predictable purpose to indicate the quantity of blood in the receptacle to the user so that the user would know that a sufficient quantity of blood was withdrawn to perform the applicable testing protocol. 

Claims 16, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 6063039 to Cunningham et al. (Cunningham) in view of US20120271125 to Bernstein et al. (Bernstein ‘125) as applied to Claims 1-3, 5, 8, 11, 12, 18, 19, 20, 23, 31 and 32 above, in further view of US 20020130042 to Moerman et al. (Moerman).

In regards to Claims 16 and 27, Cunningham in view of Bernstein ‘125 teaches the essential features of the claimed invention including a pressure sensor configured to generate output signals that convey information related to a pressure within the receptacle; and a controller configured to, responsive to the pressure in the receptacle breaching a threshold level, cause the lancet device to puncture the skin of the user (see entire document, for example Fig. 1 and col. 8, lines 2-16, 23-43; and col. 9, lines 25-28), but does not explicitly teach the pressure sensor being disposed within the receptacle between the blood storage substrate and a second end of the receptacle, the second end of the receptacle having a button thereon to initiate an action to thereby cause the vacuum device to reduce pressure within the receptacle. 
	For clarification, because Cunningham in view of Bernstein ‘125 teaches a vacuum actuated piston triggers the lancet, inherently the microcontroller activates the lance valve when the vacuum pressure breaches a threshold level.  

Moerman teaches the second end of the receptacle having a button thereon to initiate an action to thereby cause the vacuum device to reduce pressure within the receptacle for the purpose of activating a sample cycle (see entire document, for example para. 0026). It would have been obvious at the time the invention was filed to modify the blood sampling system and method configured to draw and store blood from a user for analysis taught by Cunningham in view of Bernstein ‘125 with the second end of the receptacle having a button thereon to initiate an action to thereby cause the vacuum device to reduce pressure within the receptacle taught by Moerman for the predictable purpose of activating a sample 

In regards to Claim 28, Cunningham taches a controller causes the lancet device to puncture the skin of the user responsive to the pressur3 in the receptacle breaching a threshold level (see entire document, for example Fig. 1 and col. 8, lines 2-16, 23-43; and col. 9, lines 25-28). For clarification, because Cunningham teaches a vacuum actuated piston triggers the lancet, inherently the microcontroller activates the lance valve when the vacuum pressure breaches a threshold level.  

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 6063039 to Cunningham et al. (Cunningham) in view of US20120271125 to Bernstein et al. (Bernstein ‘125) as applied to Claims 1-3, 5, 8, 11, 12, 18, 19, 20, 23, 31 and 32 above, in further view of US 8529526 to Wilkes et al. (Wilkes) and US8133211 to Cavanaugh et al. (Cavanaugh).  In regards to Claims 17 and 30, Cunningham modified teaches the essential features of the claimed invention, except for a comfort pad coupled with a first surface of the housing, the first surface of the housing facing the skin of the user while blood is drawn from the user.  Notwithstanding, Cunningham modified teaches the housing of the extraction chamber 34 contains a seal 32 which contact the skin to prevent air from leaking into the extraction chamber. In addition, comfort pads are notoriously known for helping prevent skin irritation and discomfort while allowing fluid transmission through the comfort layer as exemplified by US 8529526 to Wilkes et al. (Wilkes) and US8133211 to Cavanaugh et al. (Cavanaugh). It would have been obvious at the time the invention was filed to modify the seal of the blood sampling system and method configured to draw and store blood from a user for analysis taught by Cunningham with a comfort pad coupled with a . 

Response to Applicant’s Amendments and Arguments
Applicant’s amendments and arguments filed October 14, 2020 have been fully considered.  Accordingly, the rejection under 35 USC 102 is withdrawn in view of the amendments and remarks. In regards to the rejections under 35 USC, Applicant’s arguments have been fully considered, but are non-persuasive. As explained above, Cunningham blood extraction chamber 34 reads on Applicant’s claimed receptacle in that each are used to engage an area of skin of the user at a blood draw location and store blood drawn from the user, the receptacle having a first end and a second end, the second end being opposite the first end and being sealed to support reduced pressure in the receptacle. Similarly, each of the amended claim limitations reads on the combination of references set forth above. 
Whereas the Examiner believes the claims can be further amended to particularly point out and distinctly claim the invention to distinguish over the prior art of record, Applicant and Examiner discussed dependent claims relating to caps, the container under vacuum pressure, the housing having a recessed portion with the opening for the lancet device and the receptacle being between the first end of the housing and the recessed portion and the blood extraction chamber storing blood as noted in the interview summary contained herein. However, no agreement was reached on claim allowability during the interview. 
In the event that Applicant desires to respond to this office action, the Examiner suggests Applicant schedule a subsequent interview with an agenda containing proposed claim amendments and summary of arguments for patentability to facilitate prosecution of the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791